NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted October 23, 2017
                                Decided December 15, 2017

                                          Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL S. KANNE, Circuit Judge

                      DIANE S. SYKES, Circuit Judge



No. 16-3913
                                                  Appeal from the
UNITED STATES OF AMERICA,                         United States District Court for the
     Plaintiff-Appellee,                          Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 13 CR 860
GERARD M. LILES,
    Defendant-Appellant.                          Ronald A. Guzmán,
                                                  Judge.



                                        ORDER

        Gerard Liles pleaded guilty to distributing crack cocaine and was sentenced to
105 months in prison and a four-year term of supervised release. He appealed, and the
parties agreed that the district judge failed to evaluate the conditions of supervised
release under the relevant factors outlined in 18 U.S.C. § 3553(a) as required by recent
circuit caselaw. See, e.g., United States v. Falor, 800 F.3d 407, 411 (7th Cir. 2015); United
States v. Kappes, 782 F.3d 828, 844–45, 847–62 (7th Cir. 2015). They further agreed that the
appropriate remedy for this error was a remand for resentencing. See Kappes, 782 F.3d at
No. 16-3913                                                                         Page 2

866–67. We accepted the confession of error, vacated the judgment, and remanded for
resentencing.

        On remand the judge entertained argument from the parties and imposed the
same prison term and term of supervised release. The judge then imposed a modified
set of supervised-release conditions and gave the parties an opportunity to state “any
objections, modifications, amendments, or additions” to the conditions. Liles’s attorney
replied that he had “[n]othing on the supervised release conditions, Your Honor.” The
judge accordingly entered judgment.

       Liles again appealed, but his attorney has moved to withdraw under Anders v.
California, 386 U.S. 738 (1967). Liles has not accepted our invitation to respond to
counsel’s motion. See 7TH CIR. R. 51(b). Counsel’s brief explains the nature of the case
and addresses the issues that this kind of appeal might be expected to involve. Because
the analysis appears complete, we limit our review to the subjects counsel has raised.

       Counsel begins by explaining that any challenge to Liles’s conviction was waived
because no such challenge was raised in the first appeal. See United States v. Whitlow,
740 F.3d 433, 438 (7th Cir. 2014) (“[A]n issue that could have been raised on appeal but
was not is waived and, therefore, not remanded.”). As such, counsel properly rejects as
frivolous any challenge to Liles’s conviction.

       Next, counsel explains that the district judge correctly calculated an offense
level 23 and a criminal history category V, yielding an advisory sentencing range of 84
to 105 months in prison under the Sentencing Guidelines. Counsel properly rejects as
frivolous any challenge to the court’s calculation of the range. Counsel also concludes
that any challenge to the substantive reasonableness of the 105-month sentence would
be frivolous. The sentence was within the advisory range and thus is presumed
reasonable on appeal. Rita v. United States, 551 U.S. 338, 347 (2007); Kappes, 782 F.3d at
846. Counsel explains that no nonfrivolous argument can be advanced to overcome the
presumption. We agree.

       Finally, counsel concludes that any challenge to the supervised-release
conditions was waived. The judge expressly invited the parties to identify any
“objections, modifications, amendments, or additions” to the conditions. Liles’s counsel
said he had none. That is indeed a waiver. See United States v. Lewis, 823 F.3d 1075, 1079
(7th Cir. 2016). We agree that any challenge to the supervised-release conditions would
be frivolous.
No. 16-3913                                                              Page 3

      Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.